               Case 1:20-cv-06005-LLS Document 23 Filed 02/11/21 Page 1 of 3
                 Case 1:20-cv-06005-LLS Document 22 Filed 01/21/21 8Eg~ ~-:P::::.J=:
                                                                                  _3~== ======:::i
   ,....
11 1L      ,                                                                            lSDC   ~l.)~\ '
                                                                                       DOC P \ff\T

   UNITED STATES DISTRICT COURT                                                        ELE Cl    i.; ', J \   ICALLY FILED
   FOR THE SOUTHERN DISTRICT OF NEW YORK                                               DOC #:

    ANTONY MITCHELL,
                                                                                       DATE .;~.LED:~             /r1 / 2,. / ·
                                 Plaintiff,                               Civil Action No. 20-CV-6005
                V.


     DA YID M. SCHIFF, AND
     INNOVATUS CAPITAL PARTNERS, LLC,

                                 Defendants.
                                                                                      lJ· ~v-
                                                                                  fJ(~\\o ~ \ / ~
                           PLAINTIFF ANTONY MITCHELL'S MOTION FOR
                                                                                               ?[) - \_;' ~
                                                                                                  v~ .\'),-\
                                     VOLUNTARY DISMISSAL
                                                                                                     \ ,,
               Plaintiff Antony Mitchell hereby moves the Court to voluntarily dismiss his claims               1,

   without prejudice under Federal Rule of Civil Procedure 41 (a)(2).

               Rule 41 (a)(2) provides that, subject to certain exceptions inapplicable here, a plaintiff

   may request dismissal of his action "only by court order, on terms that the court considers

   proper." Fed. R. Civ. P. 41 (a)(2). By default, dismissal under Rule 41 (a)(2) is without

   prejudice. Id. ("Unless the order states otherwise, a dismissal under this paragraph (2) is without

   prejudice."). In the Second Circuit, "the presumption ... is that a court should grant a dismissal

   pursuant to Rule 4l(a)(2) absent a showing that defendants will suffer substantial prejudice as a

   result." Banco Cent. De Paraguay v. Paraguay Humanitarian Found., Inc., No. 01 CIV. 9649,

   2006 WL 3456521, at *2 (S.D.N.Y. Nov. 30, 2006) (internal quotation marks and citation

   omitted). "The focus of the analysis on a motion for voluntary dismissal is prejudice to the

   defendant." ED ex rel. Jean Doe v. DeBuono, 193 F.R.D . 117, 123 (S.D.N.Y. 2000).

               The Second Circuit has set out five factors that a court must consider in determining

   whether a defendant will suffer legal prejudice: "[l] the plaintiff's diligence in bringing the

                                                         1
        Case 1:20-cv-06005-LLS Document 23 Filed 02/11/21 Page 2 of 3
          Case 1:20-cv-06005-LLS Document 22 Filed 01/21/21 Page 2 of 3




motion; [2] any 'undue vexatiousness' on plaintiff's part; [3] the extent to which the suit has

progressed, including the defendant's efforts and expense in preparation for trial; [4] the

duplicative expense of re litigation; and [5] the adequacy of plaintiff's explanation for the need to

dismiss." Zagano v. Fordham, 900 F.2d 12, 14 (2d Cir. 1990).

       Mr. Mitchell moves the Court for dismissal in good faith. He filed his complaint seeking

a declaration that, prior to the August 2017 NDA at issue in related case Innovatus Capital

Partners, LLC, v. Neuman et. al. ( 1: l 8-cv-04252) ("Jnnovatus v. Neuman"), a third party (Steven

Daum) had disclosed to Defendant Schiff (Defendant Innovatus' principal) and Mr. Mitchell

significant business plan details and methods for paying homeowners for the right to list their

home for sale in the future ("RTLs"). See 0kt. No. 1 at 22. At the time of filing of the

Complaint by Mr. Mitchell, this was disputed by Defendants Schiff and Innovatus, as evidenced

by their Answer to the Mitchell Complaint. See generally 0kt. 20. 1 This is a key issue in

Innovatus v. Neuman. In a December 23, 2020 order in Innovatus v. Neuman, this Court found

that RTLs involved "an arrangement which Innovatus did not invent, was not the first to market,

and could not patent because of prior art." Innovatus Capital Partners, LLC, v. Neuman et. al.,

Case No. 18-04252, 0kt. No. 130. Mr. Mitchell is satisfied with the Court's ruling in Innovatus

v. Neuman, and believes that it is in the interest of judicial efficiency to seek voluntary dismissal

of his complaint in this action.




1
 Indeed, in July 2020, in response to a subpoena issued by Defendants in the Innovatus v. Neuman
action, Mr. Schiff denied having any documents relating to Mr. Daum's disclosures regarding
RTLs. However, after we obtained documents from a third party reflecting extensive disclosures
by Mr. Daum to both Mr. Schiff and Mr. Mitchell-and attached those documents to Mr.
Mitchell's complaint in this action and subsequently in Defendants' Motion for Summary
Judgment in Innovatus v. Neuman-Mr. Schiff changed his position and produced numerous
documents, including those that are the subject of the instant Mitchell complaint.

                                                  2
        Case 1:20-cv-06005-LLS Document 23 Filed 02/11/21 Page 3 of 3
          Case 1:20-cv-06005-LLS Document 22 Filed 01/21/21 Page 3 of 3




       Mr. Mitchell's dismissal would not prejudice Defendants. Mr. Mitchell brings this

motion diligently, less than one month after the Court entered its December 23, 2020 order in

Innovatus v. Neuman. In addition, no counterclaims have been asserted, discovery has not yet

commenced, and no discovery or trial schedule has been set. And, given the "early phase of

proceedings," there would not be duplicative litigation expenses in the unlikely event this matter

were to be relitigated . See Tartaglione v. Easter, No. 3 :20-CV-1165 (CSH), 2021 WL 40187, at

*3 (D. Conn. Jan. 5, 2021)

       Plaintiff Antony Mitchell respectfully requests that the Court grant this motion and

dismiss his claims without prejudice.



Dated: January 21, 2021                              Respectfully Submitted,


                                                     s/ Jason C. Raofield
                                                     Jason C. Raofield
                                                     COVINGTON & BURLING LLP
                                                     One CityCenter
                                                     850 Tenth Street, N.W.
                                                     Washington, D .C. 20001-4956
                                                     Tel: 202.662.5072
                                                     jraofield@cov.com




                                                 3
